Citation Nr: 0421573	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  01-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Timeliness of notice of disagreement with an April 1999 
rating decision assigning an effective date of June 11, 1993, 
for the award of a 100 percent schedular evaluation for 
service connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 determination by the Department 
of Veterans Affairs (VA), New Orleans, Louisiana, regional 
office (RO) that the veteran's notice of disagreement with an 
April 1999 rating decision assigning an effective date of 
June 11, 1993, for the award of a 100 percent schedular 
evaluation for service connected psychiatric disorder was not 
timely received.

The claims folder was subsequently transferred to the 
Jackson, Mississippi, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board notes that in his VA Form 9 received in March 2001 
the veteran raised the issue of clear and unmistakable error 
in the April 1999 rating decision.  This issue is referred to 
the RO for initial consideration.


REMAND

A Board decision dated in November 1998 granted a 100 percent 
schedular evaluation for the veteran's service connected 
psychiatric disorder.  An April 1999 rating decision assigned 
an effective date of June 11, 1993, for the 100 percent 
evaluation.  The veteran contends that his notice of 
disagreement with the April 1999 rating decision assigning an 
effective date of June 11, 1993, for the award of a 100 
percent schedular evaluation for service connected 
psychiatric disorder should be considered timely despite its 
being received in September 2000.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well- grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The Board notes that the claims folder does not contain a 
VCAA letter, and the veteran has not been notified of the 
evidence he needed to supply and what VA would do in order to 
assist him with his claim under Quartuccio, supra.  In 
particular, the veteran has not been informed of the type of 
evidence needed to substantiate his claim that the notice of 
disagreement with an April 1999 rating decision assigning an 
effective date of June 11, 1993, for the award of a 100 
percent schedular evaluation for service connected 
psychiatric disorder should be considered to have been timely 
received.  The RO should inform the veteran by letter of the 
specific types of evidence necessary to substantiate that 
claim.

Additionally, the Board notes that in October 2002 the 
veteran submitted into the record a written statement from a 
supervisor of customer services of the United States Postal 
Service (USPS) attesting to complaints by the veteran 
regarding his mail service.  No supplemental statement of the 
case (SSOC) has been issued addressing that evidence.  Thus, 
on remand, the RO should consider the evidence submitted by 
the veteran and issue an appropriate SSOC.

Accordingly, the case must be remanded for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the veteran 
should be informed of the type of 
evidence required from him and what 
evidence VA will obtain (with assistance 
from him) in order to substantiate his 
claim that the notice of disagreement 
with an April 1999 rating decision 
assigning an effective date of June 11, 
1993, for the award of a 100 percent 
schedular evaluation for service 
connected psychiatric disorder should be 
considered to have been timely received.  
The veteran should be further informed by 
letter of the specific types of evidence 
necessary to substantiate the claim.  The 
veteran should also be informed that the 
VA will assist him in obtaining 
identified evidence, should he require 
such assistance.  

2.  The RO should readjudicate the issue 
of whether the veteran's notice of 
disagreement with an April 1999 rating 
decision assigning an effective date of 
June 11, 1993, for the award of a 100 
percent schedular evaluation for service 
connected psychiatric disorder was timely 
received taking into consideration the 
evidence submitted by the veteran in 
October 2002 (including the statement 
from the supervisor of customer services 
of the USPS).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




